Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.156 Filed 08/26/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                             Criminal Case No. 21-20023
v.                                           Honorable Linda V. Parker

COREY ALEXANDER MILLS,

          Defendant.
_________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
                    SUPPRESS (ECF NO. 30)

      Defendant Corey Mills has been charged by Information with Felon in

Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1). The charge arises

from a stop of Defendant by two City of Detroit police officers inside a liquor store

on December 1, 2020. Defendant now moves to suppress the firearm the officers

uncovered during the stop, claiming it was seized in violation of the Fourth

Amendment.

                                  Factual Background

      At around 11:30 p.m. on December 1, Officers Sequoia Turner and Carl

Abion were on “a proactive patrol in a high crime area” when they entered a liquor

store “for special attention.”1 (ECF No. 35-3 at Pg ID 142; ECF No. 35-4 at Pg ID


1
  During the suppression hearing, Officer Turner provided that the area around the
liquor store had a high crime rate but he was not aware of any specific incidents at
the store where the officers encountered Defendant shopping.
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.157 Filed 08/26/21 Page 2 of 16




143.) Officer Turner’s body camera began recording as the officers exited their

patrol car and continued to record throughout their subsequent arrest of Defendant.

(ECF No. 35, Exs. 4, 6.) Due to a glitch, Officer Abion’s camera was not activated

until the point where Defendant was seized. (Id., Exs. 5, 7.)

      According to their testimony, Officer Turner has been a police officer with

the City of Detroit for approximately eight years. Officer Abion has been an

officer for two and a half years. Both officers have received training to identify

when someone may be carrying a concealed firearm. This training taught them: (a)

the shape to look for, (b) the primary locations where weapons are concealed, (c)

how weapons move inside certain articles of clothing (i.e., a pendulum movement),

and (d) the actions of a person trying to conceal a weapon (verbiage to distract the

officer from the weapon, turning—referred to as “blading”—to conceal the area

where the weapon is, and using the individual’s hands to cover the object from

view). The officers have encountered individuals carrying concealed weapons on a

regular basis and their experience in the field is consistent with their training.

      Defendant and his sister were inside the store when the officers arrived,

standing at the counter to check out. Defendant was wearing a white and dark blue

jacket, which appears to be a fairly thick down winter coat. He was smoking a

cigarette when the officers entered the store, which is a civil infraction, and

immediately extinguished it. According to Officer Turner, when the officers

                                           2
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.158 Filed 08/26/21 Page 3 of 16




arrived, Defendant already had checked out but, after whispering with his sister,

they began asking the store clerk for additional items which were behind the

counter. The video does not reflect any whispering between Defendant and his

sister, and it is unclear that Defendant had completed other purchases before the

officers entered the store or as they were arriving.

      As Defendant stood facing the counter, Officer Abion walked to Defendant’s

right side and stood about five feet away. Officer Turner remained near the store’s

front door. As another customer, wearing a black jacket, walked toward the exit,

Officer Turner asked the man “that ain’t no pistol in your pocket is it there?” To

which the man indicated it was a cell phone and then pulled the phone from his

pocket to show Officer Turner. The man left the store without incident.

      After observing Defendant for approximately 45 seconds, Officer Abion

walked over to Officer Turner. Officer Abion can be heard saying to Officer

Turner something like “right front, white jacket, jacket pocket.” Officer Turner

responded: “mmhmm,” and then Officer Abion says, what sounds like, “I can’t tell

what it is.” According to Officer Turner, Officer Abion indicated that he thought it

was a gun but was not sure. Officer Abion testified that he “couldn’t really tell”

what was inside Defendant’s pocket, he was “not really sure.”

      Officer Abion then returned to Defendant’s right side, moving closer to the

counter to observe Defendant’s right pocket from a better angle. Officer Abion

                                           3
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.159 Filed 08/26/21 Page 4 of 16




remained on Defendant’s right side for approximately twenty seconds. During that

time, Defendant’s sister was standing about a foot or less to the right of Defendant

at the counter, although Officer Abion testified that she was not blocking his view

of Defendant’s right jacket pocket.

        According to Officer Abion, the pocket was weighed down and he could see

two points. Officer Abion further testified that Defendant “got a little shaky” and

turned his right side away from the officer and toward the counter (i.e., “blading”).

None of this is evident in the video recording. Defendant remained standing

square to the counter the entire time the officers observed him there.

        Officer Abion then walked back towards Officer Turner, turning to

Defendant and asking: “You say you got weed in your pocket?”2 Defendant

responded “Yeah” and briefly put his hand in his left jacket pocket. Defendant

then collected the items he purchased and began walking toward the store’s front

door.

        According to the officers, Defendant kept “his right side pressed up against

the counter” as he walked towards the exit. Officer Turner testified that he could

then see Defendant’s right jacket pocket, which hung lower and was swinging. In

his narrative report, Officer Turner wrote that when Defendant moved about, the

fabric of his pocket revealed the shape of a pistol. (Officer Turner Report, ECF


2
    Defendant mentioned the marijuana while checking out at the counter.
                                        4
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.160 Filed 08/26/21 Page 5 of 16




No. 35-3 at Pg ID 142.) At the suppression hearing, however, Officer Turner

acknowledged that the item could have been something other than a gun.

      Officer Turner then said to Defendant, “That ain’t weed in the other pocket.”

Defendant responded, “No” and put his right hand into his right pants pocket. The

officers indicate that, with this movement, Defendant covered his front right jacket

pocket with his right arm. Officer Turner wrote in his report and testified that he

believed Defendant was avoiding his right jacket pocket with this movement and

was trying to conceal what was in the pocket from the officers’ view. Officer

Turner then says, “No, your coat, your jacket right here,” pointing and then saying,

“that heavy thing.” Defendant asks, “heavy thing?” and then put his right hand

into his right jacket pocket and left it there, saying, “Oh, that’s a phone.” Officer

Turner wrote in his report that Defendant kept his hand in the pocket to keep it

from swinging and “appeared to struggle answering simple questions.” (ECF No.

35-3 at Pg ID 142.)

      As Defendant continued to walk towards the store exit, past Officer Turner,

Officer Turner told Defendant, “Take your hand out of your pocket,” while

grabbing Defendant’s arm with one hand and putting his other hand on the exterior

of Defendant’s pocket and grabbing what in fact was a Glock 19 9mm handgun

with 15 live rounds.




                                           5
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.161 Filed 08/26/21 Page 6 of 16




      The officers then placed Defendant under arrest for carrying a concealed

weapon.

                                   Parties’ Arguments

      Defendant moves to suppress the firearm, arguing that the officers lacked

reasonable suspicion to detain and search him. Defendant maintains that the

officers had nothing more than a hunch that there was a weapon in his jacket

pocket, which does not support reasonable suspicion to stop or search him.

      The Government maintains that the officers had reasonable suspicion of

criminal activity to stop Defendant when (a) they encountered him inside a liquor

store in a high crime area and (b) saw what they believed to be a handgun in his

pocket. According to the Government, the officers’ “suspicion was bolstered

significantly” when Defendant (a) avoided his right jacket pocket when asked by

the officers what was in there, (b) placed his hand in the right pocket of his pants

and used his arm to conceal his jacket pocket from view, and (c) then put his hand

in his jacket pocket and kept it there while walking past the officers. Until that

point, the Government argues, the encounter between Defendant and the officers

was consensual. It was only at that point that Officer Turner grabbed Defendant by

the arm because he had a reasonable suspicion that Defendant was armed and

dangerous.

                               Applicable Law & Analysis

                                          6
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.162 Filed 08/26/21 Page 7 of 16




      The Fourth Amendment safeguards “[t]he right of the people to be secure in

their persons … against unreasonable searches and seizures.” U.S. Const. amend.

IV. A law enforcement officer’s stop and frisk of a suspect—though potentially

brief in duration—demonstrably infringes upon the suspect’s liberty and thus

constitutes a search and seizure for Fourth Amendment purposes. See Terry v.

Ohio, 392 U.S. 1, 16 (1968) (“[W]henever a police officer accosts an individual

and restrains his freedom to walk away, he has ‘seized’ that person. And ... a

careful exploration of the outer surfaces of a person’s clothing all over his or her

body in an attempt to find weapons is ... a ‘search.’ ”). An officer may conduct a

stop and frisk consistent with the Constitution “if two conditions are met.”

Arizona v. Johnson, 555 U.S. 323, 326 (2009).

      First, the investigatory stop must be lawful at its inception—i.e., justified by

the requisite level of suspicion. Id. [P]ursuant to Terry, a warrantless encounter

may be countenanced under the Fourth Amendment if an officer has reasonable

suspicion that criminal activity may be afoot.” United States v. Campbell, 549

F.3d 364, 370 (6th Cir. 2008). “Reasonable suspicion ‘requires more than a mere

hunch, but is satisfied by a likelihood of criminal activity less than probable cause,

and falls considerably short of satisfying a preponderance of the evidence

standard.’” Id. (quoting Dorsey v. Barber, 517 F.3d 389, 395 (6th Cir. 2008))

(additional quotation marks and citation omitted). “[O]fficers [may] draw on their

                                          7
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.163 Filed 08/26/21 Page 8 of 16




own experience and specialized training to make inferences from and deductions

about the cumulative information available to them that might well elude an

untrained person.” Id. at 371 (quotation marks and citations omitted).

      Second, before conducting a frisk, “the police officer must reasonably

suspect that the person stopped is armed and dangerous.” Johnson, 555 U.S. at

326-27. “The officer ‘must be able to point to particular facts from which he

reasonably inferred that the individual was armed and dangerous.’” King v. United

States, 917 F.3d 409, 427 (6th Cir. 2019) (quoting Sibron v. New York, 392 U.S.

40, 64 (1968)). Whether there is reasonable suspicion to believe that an individual

is armed and dangerous is an objective inquiry, United States v. Noble, 762 F.3d

509, 522 (6th Cir. 2014) (citing Terry v. Ohio, 392 U.S. 1, 27 (1968)), dependent

upon the “totality of the circumstances,” Id. at 522 (citing Joshua v. DeWitt, 341

F.3d 430, 443 (6th Cir. 2003)).

      For Fourth Amendment purposes, an officer seizes an individual “when the

officer restrains the person’s freedom of movement ‘by means of physical force or

a show of authority.’” United States v. Lewis, 843 F. App’x 683, 688 (6th Cir.

2021) (quoting United States v. Mendenhall, 446 U.S. 544, 553 (1980)). Stated

differently, a seizure occurs “when a reasonable person would not believe he or she

was free to leave or disregard the officer’s requests.” Id. (citing United States v.

Richardson, 385 F.3d 625, 629 (6th Cir. 2004)). To constitute a seizure, the

                                           8
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.164 Filed 08/26/21 Page 9 of 16




individual must actually surrender to the officer’s show of authority. Id. (citing

United States v. Johnson, 620 F.3d 685, 690 (6th Cir. 2010)). “The question of

when a seizure occurs is relevant because ‘once a consensual encounter escalates

to the point where the individual is ‘seized,’ the police officer must have a

reasonable suspicion of criminal activity to justify a Terry stop, or probable cause

to justify an arrest, in order for the seizure to comply with the Fourth

Amendment.’” Id. (quoting United States v. Campbell, 486 F.3d 949, 954 (6th Cir.

2007)). “Examples of circumstances that indicate a seizure include ‘the

threatening presence of several officers, the display of a weapon by an officer,

some physical touching of the person of the citizen, or the use of language or tone

of voice indicating that compliance with the officer's request might be

compelled.’” Id. at 689 (quoting Mendenhall, 446 U.S. at 554). “Simple police

questioning is insufficient to constitute a seizure.” Id. (citing Florida v. Bostick,

501 U.S. 429, 434 (1991)).

      Here, Defendant was seized when Officer Turner used one hand to grab

Defendant’s hand and the other to grab the outside of Defendant’s jacket pocket.

The Government contends that this seizure was lawful, citing several cases where

courts found reasonable suspicion because the officers, in part, observed a bulge in

the defendant’s pocket that appeared to be a gun: Lewis, 843 F. App’x at 691;




                                           9
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.165 Filed 08/26/21 Page 10 of 16




Pennsylvania v. Mimms, 434 U.S. 106, 111-12 (1997); and, United States v. Bell,

572 F. App’x 417, 419 (6th Cir. 2014).

      The officers in Mimms observed a bulge under the defendant’s sports jacket

after they stopped the defendant for driving with an expired license. 434 U.S. at

107. The Supreme Court held that this “permitted the officer to conclude that [the

defendant] was armed and thus posed a serious and present danger to the safety of

the officer.” Id. at 112. Similarly in Bell, the Sixth Circuit affirmed the district

court’s denial of a motion to suppress where the officer saw a gun-shaped bulge in

the defendant’s pocket that, when asked whether he could see that it was a gun or

was assuming it was a gun, the officer testified it “appeared to be a gun.” 572 F.

App’x at 419. Here, the Court does not find the officers’ claimed observations

regarding the object in Defendant’s jacket pocket credible.

      As an initial matter, the video does not reflect any of the nervous or

suspicious behavior the officers say Defendant exhibited at the counter when the

officers entered the store (e.g., stopping smiling, whispering with his sister,

becoming a little shaky, turning his right side away from Officer Abion and toward

the counter). Notably, none of this behavior is mentioned in their report. And

some of the behavior Officer Turner described during his testimony (e.g.,

Defendant and his sister asking the store clerk for additional items after the officers

arrived and Defendant extinguishing his cigarette) is not suspicious under the

                                          10
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.166 Filed 08/26/21 Page 11 of 16




circumstances. The video reflects that there were many products behind the

counter for customers to purchase while checking out (i.e., “last-minute

purchases”).

      Until Defendant began leaving the store, only his left side was visible to

Officer Turner. Officer Abion, who did observe Defendant’s right side, was

unsure whether the object could be a gun. And while Officer Abion subsequently

took another opportunity to view Defendant’s right jacket pocket, he never

conveyed to Officer Turner that he now believed the object inside was a gun and

his subsequent report that he “observed a heavy object consistent with the shape of

a handgun weighing down [Defendant’s] front right jacket pocket” (ECF No. 35-2

at Pg ID 141) is not credible for the reasons discussed below, as well as the fact

that Defendant’s sister appeared to be blocking Officer Abion’s view of

Defendant’s right side when the officer took his second look.

      Officer Turner wrote in his report that he observed that Defendant’s “right

jacket pocket was weight [sic] and as he moved about the fabric of his pocket

revealed the shape of a pistol.” However, Defendant’s right side was turned away

from Officer Turner until Defendant began leaving the store. Even at that point,

Officer Turner did not observe Defendant from an angle where the shape of the

object inside his pocket would be revealed. And, according to the officers,

Defendant kept his right side pressed to the counter while walking out of the store

                                         11
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.167 Filed 08/26/21 Page 12 of 16




to keep it from the officers’ view. Moreover, Defendant was wearing what

appeared to be a puffy winter coat, which the Court believes likely insulated

anything inside its pockets from view. To the extent the pocket was weighed

down—something not at all visible in the video—it as likely could have been a cell

phone, a wallet, or car keys as it could have been a gun.

      As indicated earlier, the Government maintains that there were other

circumstances adding to the officers’ reasonable suspicion. First there is

Defendant’s putting his right hand in his right pants pocket and using his arm to—

they believed—conceal his jacket pocket. As the Government phrases it in its

brief: “[Defendant] attempted to shield the pocket from their view by placing his

hand in his pants pocket in an effort to obscure the view of the jacket pocket with

his arm.” (ECF No. 35 at Pg ID 136.) But certainly it was not suspicious for

Defendant to reach into the pocket of his pants in response to the officers’

statement: “That ain’t weed in the other pocket.” And, the video shows that the

officers mischaracterize Defendant’s movements. When asked about “the other

pocket,” Defendant briefly reaches into his pants pocket and then removes it, as

Officer Turner says “your jacket right there.” Defendant put his hand in his pants

pocket before Officer Turner specified that he was asking about Defendant’s jacket

pocket. In other words, Defendant’s action of putting his hand in his pants pocket




                                         12
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.168 Filed 08/26/21 Page 13 of 16




did not reflect that he was intentionally attempting to shield his jacket pocket from

the officers’ view.

      The officers claim that Defendant kept his right side pressed to the counter

while he walked towards the exit. The Government says he did so to “keep[] the

pocket where he had the gun obscured from the officers.” (ECF No. 35 at Pg ID

131.) But this again does not describe what the video shows.

      These circumstances are distinguishable from those in Lewis, which there

combined to support the officers’ reasonable suspicion that the defendant was

armed. In Lewis, an officer came upon the defendant and another individual as

they walked down an alley, which the officer knew was commonly used to evade

police detection and trespass on neighboring properties. 843 F. App’x 685. The

defendant’s companion was known to the officer as a drug user who had stolen

items from houses and trashcans. Id. The defendant had his hand in his pocket

and, when the officer asked him to remove it, the defendant patted his waistband

which, in the officer’s experience, indicated he might be carrying a gun. Id. at 686.

As the officer spoke with the companion, he noticed the defendant brush

something small and white from behind his left ear and onto the ground, which the

officer believed from his experience was some sort of contraband. Id. The

defendant also was standing at an angle with his right hip away from the officer

(i.e., “blading”), which the officer knew was a common stance for people carrying

                                         13
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.169 Filed 08/26/21 Page 14 of 16




guns. Id. The officer also noticed that the defendant had an “abnormally large

bulge around his right hip”—where he had patted the waistband—which the officer

believed could be a gun. Id.

      When the officer asked the defendant his name, the defendant first provided

a false name. Id. The officer asked the defendant if he was armed and defendant

said no. Id. at 687. When the officer asked again, the defendant put his hands up.

Id. Eventually officers found a loaded handgun in the waistband of the defendant’s

pants, at his right hip. Id. Defendant also had drugs and drug paraphernalia in his

backpack, and a partially smoked marijuana joint was found on the ground where

the officer saw him brush something from his ear. Id.

      In upholding the district court’s decision to deny the defendant’s motion to

suppress the handgun, the Sixth Circuit identified “multiple indicators” that

Defendant may have been involved in criminal activity: (1) he “was in a high-

crime area walking in an alley that people regularly used to avoid police detection

and to trespass on neighboring properties”; (2) the officer saw the defendant brush

an object from his ear onto the ground during their encounter which, from his

experience, he suspected was drug evidence; (3) “[the defendant] was evasive

when [the officer] asked for his name; (4) “there were several factors that indicated

to [the officer] that [the defendant] may have been armed” such as the act of

patting his right hip, the bulge in his waistband at his right hip (the same area he

                                          14
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.170 Filed 08/26/21 Page 15 of 16




patted earlier), and his standing in a “bladed position” with his right hip away from

the officer. Id. at 690-91.

      Here, Defendant was not in a suspicious location but was at a liquor store

with his sister. Defendant did not dispose of an illegal substance in the officers’

presence and he did not touch the pocket of his jacket while being obviously

observed by the officers. Defendant also did not appear nervous in response to the

officers’ presence. Defendant did not provide the officers with false information

and objectively was not “evasive.” And contrary to what Officer Turner added in

his report, Defendant never “struggle[ed] to answer simple questions.” Defendant

did not shift his position when the officers first entered the liquor store to conceal

his right side from their view. In fact, he kept his right side to Officer Abion while

waiting and paying for his purchases at the counter. To describe Defendant as

standing in a “bladed position” is a mischaracterization.

      The Government also notes the “stark contrast” between Defendant’s

response to the officers’ questioning and that of the other store occupant who

pulled his phone from his pocket to show Officer Turner what he was carrying.

(ECF No. 35 at Pg ID 137.) Of course, Defendant was not legally required to show

the officers what was inside his pocket. Further, Officer Turner specifically asked

the other customer if he had a weapon in his pocket, whereas his “question” of

Defendant was less exact (“that’s no weed in your other pocket”).

                                          15
Case 2:21-cr-20023-LVP-KGA ECF No. 39, PageID.171 Filed 08/26/21 Page 16 of 16




      In any event, the Court finds that the two encounters reveal something

different. The video shows only three customers in the store when the officers

entered: Defendant and his sister and the man in the black jacket. Officer Turner

stopped both men to investigate whether they were carrying weapons. Rather than

truly having reasonable suspicion to believe that either individual was armed, the

officers appear to have been targeting individuals who happened to be going about

their business in a heavy crime area, without any basis for believing the individuals

were illegally carrying weapons, with the hope of eventually catching someone

who was.

      In short, because the video recording of the incident undermines many of the

officers’ claims of what they observed before seizing Defendant—thereby

rendering them not credible—the Court finds that the totality of the circumstances

did not support a reasonable suspicion to conclude that Defendant was armed.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Suppress (ECF No. 30) is

GRANTED.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
 Dated: August 26, 2021



                                         16
